Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are currently pending in this application in response to the amendment and remarks filed on November 1, 2021.  Claims 21-22 are new and claims 1-3, 5-7, 9-10, 13-14, and 17-20 are currently amended.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b) rejections:
Applicant’s claim amendments filed 11/01/2021 overcame the 112 rejections as presented in the non-final office action 08/25/2021. Therefore, the rejections have been withdrawn.
With respect to 35 U.S.C. §102(a)(1) rejections:
	With respect to claims 1, 3, 14, 16, 17, 19, and 20, Applicant argues that Kuwabara fails to anticipate the feature “wherein the HRI model is previously configured to have learned mappings between the different states of the HW and optimal robot actions”1 (See Remarks at 11-12).
Examiner disagrees. Kuwabara teaches of the learning information being obtained by previously learning the time-series states [previously learned mapping of the states] of the work [actions] of the worker [human worker] and the robot [robot] and are used to determine whether the probability is low or high if the currently time-series states of the worker and the robot performing the work are the same as the previously learned time-series states of the work of the worker and the robot (par.0101-0102). For this reason, Examiner will maintain the rejections for claims 1, 3, 72, 14, 16, 17, 19, 20, and 213 as set forth below. 
With respect to 35 U.S.C. §103 rejections:
	With respect to claims 4-6, 15, and 18, Applicant argues Nikovski fails to remedy the deficiencies of Kuwabara in claim 1 or 17, therefore dependent claims 4-6, 15, and 18 are allowable (See Remarks at 12).
	Examiner disagrees for the same reasons as noted above with respect to independent claim 1 or 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 3, 7, 14, 16, 17, 19, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara et al. (US 2016/0260027).

With respect to claims 1, 17, and 20-21, Kuwabara teaches a process control system, a method, and a non-transitory computer readable storage medium embodied thereon a program executable by a computer for performing the method for the process control system for detecting an anomaly in a discrete manufacturing process (DMP) with human-robot teams executing at least one task within the process (robot 103 and worker 203 coexist in a manufacturing space to perform a work of grasping a work target 206 or 208 based on various movements and positions, fig.2 and par.0025-0028), comprising: 
a memory (ROM and RAM of controlling unit 107, par.0079) configured to store data including robot data (information of the states of robot from the robot 103, par.0093-0094), manufacturing process (MP) data (threshold values to determine normal operation, par.0094-0095), human data (information of the state of the worker 203, par.0093-0094), and executable models4 (respective models for the worker 203 vs models for the robot 103, par.0096; various models as shown in fig.5B and fig.15B); 
an input interface configured to receive test signals4(input interface of robot controlling apparatus 101 receive sensor signals from sensor 102 and robot information from robot 103, fig.1)  including DMP signals from DMP sensors that includes robot operational signals (robot operational signals from robot 103, fig.1 and par.0032), and human worker (HW) signals from human worker (HW) sensors (human worker signals from sensor 102, fig.1 and par.0032) including a time series of measurements of tasks completed by the HW5 (time-series states of the robot and the worker, par.0025); 
a hardware processor (CPU of controlling unit 107, fig.1 and par.0079) in communication with the memory (ROM and RAM of controlling unit 107, fig.1 and par.0079) and the input interface4(input interface of robot controlling apparatus 101 communicatively connected to sensor 102 and robot 103, fig.1), the hardware processor configured to: 
extract a predicted sequence of events from the DMP signals4 (evaluates the time-series states of the robot performing the work from robot information 103 and sensor 102, par.0029 and figs.4A-C describe the time-series states of a robot; S701/S1001 of fig.7/10 describes the detected time-series states of the robot), and determine whether the predicted sequence of events in the DMP signals is inconsistent with a behavior of operation of the DMP described in a DMP model4 (if the probability is low when deciding if the operations of the robot based on the current time-series states of the robot 103 performing the work is the time-series states of the robot performing the work at time of learning, par.0025, par.0029, par.0077; S703/S1003 of fig.7/10; figs.7-8, 10 and 12 each describes the various algorithms of the human-robot coexistence to perform a work in a manufacturing environment as further shown in fig.2; fig.6 and fig.15B also teach the learning model 1503 based on detected states of worker and robot, par.0072-0075), and if the predicted sequence of events from the DMP signals is inconsistent with the behavior, then an alarm is to be signaled4 (if the 
extract from the HW signals (evaluates the time-series states of the worker performing the work from sensor 102, par.0029 and figs.3A-C describe the detected time-series states of the worker; figs.13-14 describe the holding method of time series state of the worker and of a learning result model), a task completion time (task is interpreted as the behavior for one work based on the positions of the hand, par.0034, the completion of each task is based on the time starts for each positions of the hand of the worker till the next position, figs.3A-C and par.0056-0058), a task name5 (parameter states of the worker expressed as a behavior or an action of the worker, par.0034, such as position of the hand of the worker and tagged as “motion”, fig.13 and par.0034-0035; task name is further interpreted as the various hand motions 507-509 of the worker {fig.5A} that performs a task of moving objects 208-209 {fig.3A}, and hand positions are transitioned via states S1-S3, figs.3A-C, 5A-C, and figs.13-14), measurements relating to a state of a human worker (HW) (the value of the barycentric positions of the hand, fig. 13 and par.0035) and a next predicted sequenced task (the state transition probability via operation samples 304’-306 of the worker {fig.5A and par.0067}), and input into a Human performance (HP) model (model 501 of figs.5B, learning the states of the worker based on the positions of the hand, par.0043-0045, par.0054-0058), the HP model determines the state of the HW based on previously learned boundaries of the state of the HW (the model is learned from operation samples obtained by the several-time operations for the work by the worker, par.0045), such that the state of the HW is inputted into a Human-Robot Interaction (HRI) model, and outputs from the HW model, the HRI model, or both, are inputted into the DMP model to determine a classification of anomaly or no anomaly (figs.7-8, 10 and 12 each describes the various algorithms of the human-robot coexistence to perform a work in a manufacturing environment as further shown in fig.2; to determine if the operations between 
wherein the HP model is constructed from Human worker (HW) training signals of completed training tasks during a training phase prior to receiving the HW signals, such that the HW training signals includes data for each completed training task of the completed training tasks6 (learning information being obtained by previously learning the time-series states of the work of the worker and are used to determine whether the probability is low or high if the currently time-series states of the worker performing the work are the same as the previously learned time-series states of the work of the worker, par.0101-0102);
update the HRI model with the robot operation signals, the HW signals and the classified anomaly (updating unit 902 adds the information of the state of the worker 203, the information of the state of the robot 103, and the information of the model from the learning information unit 105 to update the parameter and outputs the updated parameter to the learning information unit, par.0126); 
determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly (determines to stop the operation of the robot or to continue operation of the robot till all current work is completed, fig.10 and par.0127-0129); and 
an output interface4 (output interface of robot controlling apparatus, fig.9) to output the control action of the robot to change a robot action (output signal to stop operation of robot, S1007 of fig.10 and par.0129), or output the type of the anomaly alarm to a management system of the DMP, based on the updated HRI model and the classified anomaly (outputting a control signal to stop the operation of the robot 103 to the controller unit 107 due to fear that the worker 203 is harmed by the operation of the robot, par.0077,0090,0099,0114,0129,0142,0149, and notifying the worker 203 of the return of the work {par.0107}).

With respect to claim 3, Kuwabara teaches wherein an event transition table (table of figs.5A and 15B) is used to specify discovered positional relationships between pairs of events from training data of the behavior (the time-series state 1501 of the operation of the worker 203 transitioning in the order of various states, par.0081-0083, where time-series 1501 is the states of the operation of the worker performing the operation close to that at the time of the learning, par.0081), if the predicted sequence of events from the test signals is inconsistent with the behavior (where time-series 1502 is the states of the operation of the worker performing the operation different from that at the time of learning, par.0081, such as classifying the time-series 1502 states of operation as not normal, S1003 of fig.10), then the alarm is to be signaled (signal to stop the operation of the robot, S1007 of fig.10).

With respect to claim 7, Kuwabara teaches further wherein the DMP signals include one or more of DMP component training data, DMP assembly line training data, DMP operational training data (learning information obtained by previously learning time-series states of the robot, par.0025), DMP management training data, and wherein the DMP signals include other data such as DMP component data, DMP assembly line data, DMP operational data (operational information input from the robot 103, par.0032), or DMP management data (outputting to the controlling unit 107 to stop or decelerate the operation of the robot 103 in fear that the worker 204 is harmed by the operation of the robot, par.0077), and wherein the HW signals from HW sensors include a time 

With respect to claim 14, Kuwabara teaches wherein the HW signals includes data for each completed training task, such as one or a combination of, patterns of movements by the HW (fig.5A, worker hand positions with transitional states of motions), an energy level of the HW (worker pay attention or failed to pay attention to the robot 103, S1205 of fig.12), a skill level associated with a set of HW skill levels, and historical levels of states of the HW corresponding to a performance matrix associated with each completed training task label.

With respect to claim 16, Kuwabara teaches wherein some of the previously learned boundaries of different types of anomalies and no anomalies learned from the Human data by the HP model include a HW that is no longer working, a distracted HW (the probability that the time-series states of the worker and the robot currently performing the work are the learned time-series states of the worker and the robot is low, if the worker does not pay attention to the operation of the robot, par.0134, par.0147-0149, 0152), a HW experiencing a level of energy indicating the HW is tired or underperforming according to the previously learned boundaries, or a HW experiencing a level of energy indicating the HW is energetic or performing at a high energy level according to the previously learned boundaries, or a HW experiencing a level of energy indicating the HW is not tired or energetic such as an average energetic level, or performing at a level of energy associated with an average HW performance according to the previously learned boundaries.

With respect to claim 19, Kuwabara teaches wherein the type of anomaly alarm includes one or a combination of, a suspected assembly line mechanical failure, a suspected material supply problem to the assembly line, an under production problem due to the HW (worker failed to grasp the target object, par.0057, par.0062; probability worker 203 is harmed, par.0099; worker fails to pay attention to robot, S1205 of fig.12), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 4-6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (US 2016/0260027) in view of Nikovski et al. (US 2015/0277416).

With respect to claim 4, Kuwabara teaches wherein an event transition table (table of figs.5A and 15B) is constructed from training signals during a training phase (time-series 1501 is the states of the operation of the worker performing the operation close to that at the time of the learning, par.0081; time-series 1502 is the states of the operation of the worker performing the operation different from that at the time of learning, par.0081), such that the training signals are acquired from a monitoring system of the DMP, during operation of the DMP (fig.6 and fig.15B discloses the learning model 1503 based on detected states of worker and robot, par.0072-0075).
With respect to claim 5, Kuwabara teaches further comprising: determining, if the predicted sequence of events is feasible given the event transition table (fig.3B indicates relation between time and the position of the worker hand, par.0058, where 
With respect to claim 6, Kuwabara teaches further wherein the input interface (input interface of robot controlling apparatus 101, figs.1-2) acquires training data from the DMP sensors during a training operation of the DMP (acquire data from sensor 102 and input into the detecting unit 104, fig.1 and further teaches in fig.9 where states of worker and robot are detected via sensor 102 and robot 103).
With respect to claim 18, Kuwabara teaches further wherein previous DMP data, previous Human data and previous Human-Robot data are obtained prior to the receiving of the test signals and are stored in the memory (evaluates the time-series state of the worker and time-series state of the robot by using sensor information on the basis of previously learned time-series states information of the robot and the worker in the work and were stored in robot controlling apparatus 901, fig.9 and par.0029; previously set positions of the hand starting movement to grasp the target work, par.0054 and par.0101).
Nonetheless, Kuwabara does not appear to teach:
with respect to claim 4, the hardware processor includes determining minimal and maximal durations for the at least one task and for multiple tasks;
with respect to claim 5, Kuwabara does not appear to teach comprising: determining, if a sequence of events is feasible given a predicted completion time of the human robot team;
With respect to claim 6, Kuwabara does not appear to teach of an off-line training period, before receiving the test signals, and the hardware processor is configured to extract events from the training signals as a sequence to construct the event transition table of ordering relations of allowed positional relationships between pairs of observed events during the training operation of the DMP, and store the sequence of events in the memory;
with respect to claim 15, wherein the event transition table is built by each entry in the event transition table and is initialized with a 
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
 symbol label, the memory is scanned sequentially, and for any pair of events where one event immediately follows 
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
 symbol label relations, then derive relations 
    PNG
    media_image2.png
    19
    62
    media_image2.png
    Greyscale
, ||, and # computed on the basis of the relations of the > symbol label and the 
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
 symbol label from the memory, using a set of rules: A→B, if A>B and B
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
A; A←B, if A
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
B and B>A; A||B, if A>B and B>A; and A#B, if A
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
B and B
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
A, wherein the event transition table and probability distributions over task durations measured in intervals of time, specifies the discovered positional relationships between pairs of events from training data of the behavior of the operation of the DMP, wherein A is an event and B is an event, and A>B is where the event A immediately follows the event B; and
with respect to claim 18, wherein an event transition table specifies discovered positional relationships between pairs of events from training data of the behavior, if the predicted sequence of events from the test signals is inconsistent with the behavior, then the alarm is to be signaled, and wherein previous DMP data, previous Human data and previous Human-Robot data are obtained prior to the receiving of the test signals and are stored in the memory.
However it is known by Nikovski to teach an anomaly detection in a discrete manufacturing processes (Nikovski: title) including the various sensor signals connected to the various robots to extract a sequence of events (Nikovski: fig.1 and par.0015-0016), and a relationship table 170 with log-based ordering relations between all pairs of observed events of the normal operation of the DMP (Nikovski: par.0016).  Nikovski teaches further:
with respect to claim 4, the hardware processor includes determining minimal and maximal durations for the at least one task and for multiple tasks (Nikovski: task durations are included in the model to determine the minimal and maximal durations for the tasks and record the durations with the task descriptor, par.0037);
with respect to claim 5, determining, if a sequence of events is feasible given a predicted completion time of the human robot team (Nikovski: determine whether the sequence of events are consistent with normal operation as represented with the model and determine whether the task durations are consistent with the table, par.0040);

with respect to claim 15, wherein the event transition table is built by each entry in the event transition table and is initialized with a 
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
 symbol label, the memory is scanned sequentially, and for any pair of events where one event immediately follows another event, a corresponding entry of the event transition table is changed to a > symbol label, upon completion of the scanning, any two events are either in the > symbol label or the 
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
 symbol label relations, then derive relations 
    PNG
    media_image2.png
    19
    62
    media_image2.png
    Greyscale
, ||, and # computed on the basis of the relations of the > symbol label and the 
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
 symbol label from the memory, using a set of rules: A→B, if A>B and B
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
A; A←B, if A
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
B and B>A; A||B, if A>B and B>A; and A#B, if A
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
B and B
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
A, wherein the event transition table and probability distributions over task durations measured in intervals of time, specifies the discovered positional relationships between pairs of events from training data of the behavior of the operation of the DMP, wherein A is an event and B is an event, and A>B is where the event A immediately follows the event B (Nikovski: fig. 2 and par.0026-0032); and
with respect to claim 18, wherein an event transition table specifies discovered positional relationships between pairs of events from training data of the behavior (Nikovski: log-based ordering relationship table represents summary statistics of the data logs about the discovered positional relationships between pairs of events during normal operation of the DMP, fig.2 and par.0032), if the predicted sequence of events from the test signals is inconsistent with the behavior, then the alarm is to be signaled (determines if sequence is inconsistent with a normal behavior as represented by a log-
Because Nikovski is also directed to an anomaly detection in a discrete manufacturing processes (Nikovski: title; Kuwabara: fig.2), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teachings of Nikovski with Kuwabara for the purpose of quality control, safety, and monitoring of the DMP (Nikovski: par.0001).

Allowable Subject Matter
Claim 22 is allowed.
The primary reason for the allowance of claim 22 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the underlining subject matter of:
“A process control system for detecting an anomaly in a discrete manufacturing process (DMP) with human-robot teams executing at least one task within the process, comprising: a memory configured to store data including robot data, manufacturing process (MP) data, human data, and executable models; an input interface configured to receive test signals including DMP signals from DMP sensors that includes robot operational signals, and human worker (HW) signals from human worker (HW) sensors corresponding to a human worker (HW); a hardware processor in communication with the memory and the input interface, the hardware processor configured to: extract a predicted sequence of events from the DMP signals, and determine whether the predicted sequence of events in the DMP signals is inconsistent with a behavior of operation of the DMP described in a DMP model, and if the predicted sequence of events from the DMP signals is inconsistent with the behavior, then an alarm is to be signaled; extract from the HW signals, a task completion time, measurements relating to a state of the HW and a next predicted sequenced task, and input into a Human performance (HP) model, wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using Human worker (HW) training signals obtained during a training phase completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory, and wherein the HP model determines the state of the HW based on previously learned boundaries of the state of the HW, such that the state of the HW is inputted into a Human-Robot Interaction (HRI) model, and outputs from a human worker (HW) model, the HRI model, or both, are inputted into the DMP model to determine a classification of anomaly or no anomaly; update the HRI model with the robot operation signals, the HW signals and the classified anomaly; determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly; and an output interface to output the control action of the robot to change a robot action, or output the type of the anomaly alarm to a management system of the DMP, based on the updated HRI model and the classified anomaly.”

Claims 2 and 8-13 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims. (Note: subject matter of claims 2 and 8-13 if rewritten in independent form including all the limitations of either claim 17 or 20 will not automatically place independent claim 17 or 20 allowable because claims 17 and 20 are broader in scope. See rejections above where underlining limitations that are not recited in claims 17 and 20). 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claim 2, wherein the HP model for the HW is previously configured to have learned different states of human worker (HW) performance that correspond as a set of boundaries in the human data, and wherein the DMP model is previously configured to have learned different the operation of the manufacturing process that is used to assist in issuing classifications of anomalies or no anomaly detection.

With respect to claim 9, wherein the HP model is constructed from Human worker (HW) training signals of completed training tasks during a training phase prior to receiving the HW signals, such that the HW training signals includes data for each completed training task of the completed training tasks that includes a training task name, multiple training states of the HW for the completed training task, and a next sequenced training task, such that the HW training signals and the HW signals are acquired from sensors associated with the HW during a training operation or an operation of the DMP with the human-robot teams.
With respect to claim 10, wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using Human worker (HW) training signals obtained during a training phase completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory.
With respect to claim 11, wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, that is capable of producing estimates of a completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing the at least one task.

With respect to claim 13, wherein, if the no anomaly is determined, then the state of the HW is compared to a predetermined level of Human worker (HW) performance thresholds of the HW model, and if greater than, a HW peak performance threshold, indicating a peak performance by the HW to complete the task, then, the HP model is updated to model peak performance by the HW, and wherein the level of the HW performance is determined by extracting data from the received HW signals, such as an adherence of the HW measurements to the learned statistical models, a degradation of model performance, or a specific learning model that is used to predict the obtained state of the HW.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   February 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 1, 17, and 20 are currently amended with limited feature of claim 2 as previously claimed.
        2 Claim 7 is currently amended with broader claim features, therefore claim 7 is now anticipated by Kuwabara.
        3 Claim 21 is currently amended with limited feature of claim 9.
        4 Underlined limitations not recited in claim 17 or claim 20.
        5 Underlined limitations not recited in claim 1 or claim 20.
        6 Underlined limitations not recited in claim 1,17, or 20.